Citation Nr: 1733768	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon.


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from May 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified at a video conference hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

In the September 2015 remand, the Board added the issue of TDIU to the Veteran's claim.  The remand additionally sought additional evidentiary development, to include a VA PTSD examination to determine the current severity of the Veteran's service-connected PTSD.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for alcohol use disorder secondary to service-connected PTSD has been raised by the record.  See 38 U.S.C.A. § 105 (West 2014); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016).  The July 2016 VA examination for PTSD showed that the Veteran has a current diagnosis of alcohol use disorder, which was as likely as not aggravated by his PTSD.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action such as sending appropriate forms and notices to the Veteran. 38 C.F.R. § 19.9(b).  The Board also recommends that the Veteran, or his representative, file a VA Form 21-526 (Application for Compensation and/or Pension) for this disability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

The Board's September 2015 remand directed that the examiner must provide a multi-axial diagnosis; however, none was provided.  The September 2015 remand also directed that the examiner performing the VA PTSD examination to assign the Veteran a Global Assessment of Functioning (GAF) score.  In the July 2016 VA PTSD Examination, the VA examiner explained that a GAF score was not provided as the DSM-V no longer used this measurement.  The Board notes that the Veteran's claim for PTSD was promulgated prior to the August 4, 2014 effective date of the DSM-V in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to the DSM-V did not affect claims certified to the Board prior to August 2014.  Id.  As such, a GAF score is required in this instance.  Due to the foregoing, the Board finds that the July 2016 VA PTSD examination is inadequate.  Thus, an addendum opinion is necessary to provide a multi-axial diagnosis and a GAF score under the DSM-IV.   The TDIU claim is both partially dependent on the GAF score and inextricably intertwined with the PTSD claim, and action on it must be deferred pending this development.

Accordingly, the case is REMANDED for the following action:

1. Please take the necessary steps to associate any VA and private medical records that have not already been associated with the claims file. 

2. Request the July 2016 VA examiner to provide an addendum opinion to the July 2016 VA examination to specifically render a multi-axial diagnosis and a GAF score under the DSM-IV.  If the July 2016 VA examiner is not available, please request an appropriate psychiatrist or psychologist to provide a multi-axial diagnosis and a GAF score under the DSM-IV for the July 2016 VA PTSD examination.    

3. After completing the above, as well as any other development that may be warranted, the RO must readjudicate the claim for an increased rating for PTSD and TDIU.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative and have had an adequate opportunity to respond, the appeal must be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




